Citation Nr: 9903110	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1977 and from February 1979 to July 1986.

This appeal arises from a September 1996 decision in which 
the Vocational Rehabilitation Panel denied entitlement to 
vocational rehabilitation benefits.  


FINDINGS OF FACT

1.  Service connection is in effect for migraine headaches, 
rated at 30 percent.  The veteran also has non-Hodgkin's 
Lymphoma, which is not service connected.

2.  The veteran has worked as a secondary education 
schoolteacher and an adjunct professor.  He has a Masters of 
Science degree in Systems Management, a Bachelor of Science 
degree in Chemistry, and in conjunction with pursuing a 
degree in medicine is completing his residency. 


CONCLUSION OF LAW

Entitlement to a program of vocational rehabilitation under 
Title 38, United States Code, Chapter 31 is not warranted.  
38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991); 38 C.F.R. §§ 
21.40, 21.51, 21.52 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran avers that entitlement to rehabilitation benefits 
is warranted because he has severe, frequent, and 
debilitating headaches.  Because of excessive absences 
resulting from the headaches and non-Hodgkin's Lymphoma, he 
resigned from his previous employment and has not been able 
to obtain and maintain employment as a teacher.  He also has 
incurred significant debt.  The veteran also asserts that he 
entered medical school because he cannot retain employment as 
a teacher, a job suited for his abilities, aptitude, and 
interests.  As a physician, job retention would not be an 
issue as he could be self-employed.  

Law and regulation 

A veteran shall be entitled to a program of rehabilitation 
services under Chapter 31, Title 38 if he has a service-
connected disability that is rated 20 percent disabling or 
more, and it was incurred or aggravated in service on or 
after September 16, 1940; the veteran is hospitalized or 
receiving outpatient medical care, services, or treatment for 
a service-connected disability pending discharge from the 
active military, naval, or air service, and it is determined 
that the hospital (or medical facility) providing the 
hospitalization, care, services, or treatment is doing so 
under contract or agreement with the Secretary concerned or 
is under the jurisdiction of the VA and the person is 
suffering from a disability which will likely be compensable 
at a rate of 20 percent or more under chapter 11.  The 
veteran also must be determined to be in need of 
rehabilitation because of an employment handicap or the 
veteran has a service-connected disability rated at 
10 percent and which was incurred or aggravated in service on 
or after September 16, 1940 and is determined to be in need 
of rehabilitation because of serious employment handicap.  
38 U.S.C.A. § 3102.

The regulations provide that an employment handicap exists 
(1)(i) when the veteran has an impairment of employability; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons not within their control; (ii) the veteran's service-
connected disability materially contributes to the impairment 
of employability; and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.51(f)(1).

An employment handicap does not exist when: (2)(i) the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his 
control; (ii) the veteran's employability is impaired but his 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2).

In this case, the veteran submitted his claim for Chapter 31 
benefits in May 1996. At that time, the aforementioned 
regulations were in effect, but 38 C.F.R. § 21.51(c)(2) had 
been found to be invalid.  In Davenport v. Brown, 7 Vet. App. 
476 (1995), the United States Court of Veterans Appeals 
(Court) reviewed 38 C.F.R. § 21.51(c)(2) as requiring a 
veteran's service-connected disability to "materially 
contribute" to his employment handicap.  It held that, 
because the statutory authority for 38 C.F.R. § 21.51(c) was 
38 U.S.C. § 3102, which did not require a causal nexus 
between a service-connected disability and an employment 
handicap, 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) and (f)(2) 
were in excess of statutory authority, and therefore, 
invalid.

In response to Davenport, Congress amended the applicable 
statute to specifically include a requirement of a causal 
nexus between a veteran's service-connected disability and 
his employment handicap.  See Veterans Benefits Improvements 
Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 
1996).  That amendment was made applicable only with respect 
to claims of eligibility or entitlement to services and 
assistance under Chapter 31 received on or after the date of 
the enactment of the Act, or October 9, 1996.  Hence, because 
the veteran's claim was filed in May 1996, the Board is bound 
by the Court's decision in Davenport.  

In addition, in Davenport, the Board held that consideration 
must be given to all of the veteran's disabilities, service-
connected and nonservice-connected, in making a determination 
as to whether an employment handicap exists.  Davenport, 
supra; see also, Wilson v. Brown, 7 Vet. App. 542 (1995).

Factual background

In relevant part, outpatient treatment reports extending from 
June to July 1986 show treatment for migraine headaches and 
that impressions of probable cluster migraine headaches and 
probable migraine syndrome were made.  Hospitalization and 
outpatient treatment reports dated from November 1995 to 
February 1996 show that the veteran was hospitalized in 
November 1995 and diagnoses of viral gastroenteritis, non-
Hodgkin's lymphoma, constipation, and upper respiratory 
infection were made.  The veteran received continued 
treatment thereafter for the splenic lesion, including 
chemotherapy.  Treatment for cluster headaches was also 
administered.  The veteran responded well to Midrin but 
experienced side-effects such as sleeplessness and its 
efficacy decreased with continued use.  

Clinical entries from H.S., M.D., dated from July 1989 to 
January 1996 also show that the veteran took Elavil and 
Midrin for headaches.  

At VA examination in April 1996, the veteran described his 
headaches as severe in nature with pain localized behind the 
right eye.  Symptoms of lacrimation along with nausea, 
vomiting, and tunnel vision were also presented.  The veteran 
explained that the headaches occurred about six to seven 
times a month and lasted from 18-24 hours; the following day, 
the headaches lasted approximately 8 hours.  When 
experiencing headaches, the veteran stated that he was 
incapacitated so he slept or rested.  A history of tics or 
paramyoclonus complex was denied.  After examination, the 
diagnosis was classic migraine.  In May 1996, service 
connection for migraine headaches was granted and evaluated 
as 30 percent disabling.  

The record then indicates that in May 1996, the veteran 
submitted an application for consideration of Chapter 31 
vocational and rehabilitation benefits.  

A June 1996 Counseling Record- -Narrative Report shows that 
the veteran was referred for testing and counseling, that 
service connection for migraine headaches was in effect and 
rated at 30 percent, and that the veteran had 12.25 months of 
entitlement available.  Review of the veteran's history shows 
that he received a Master's of Science Degree in Management 
and at that time, was enrolled in his third year of medical 
school.  The veteran had worked as a schoolteacher for 
approximately 3 years but was currently unemployed.  The 
report thereafter generally shows that testing and counseling 
established that the veteran could easily gather and 
synthesize information and infer information and conclusions 
from on-the-job situations and could be trained with a 
typical college format and learn independently.  

The veteran's curriculum vitae shows professional experience 
as an adjunct profession, science and math teacher, and in-
service curriculum development manager and chief instructor 
radar navigator.  The resume also shows that the veteran has 
received a Bachelor of Science degree in Chemistry, a 
Master's of Science degree in Systems Management, and 
enrollment in medical school.

A September 1996 Counseling Record-Narrative Record shows 
that the veteran had an impairment of employability but had 
overcome the effects of the impairment of employability.  The 
veteran did not have an employment handicap.  In the report, 
the counseling psychologist acknowledges that the veteran had 
12 months and 25 days of credible Chapter 31 entitlement 
remaining and 35 months and 5 days of Chapter 34 entitlement 
in previous training remaining, and then reviews the 
veteran's social history.  In relevant part, the report 
documents that after graduating from high school, the veteran 
received a Bachelor's degree in Chemistry, and taught high 
school.  Thereafter, the veteran enlisted in service and 
during service, trained as a B-52 navigator, completed a 
Masters of Science Degree in Systems Management, and worked 
as a curriculum development manager.  After service, the 
veteran taught secondary education from 1989 to 1993 and from 
1990 to 1993, also worked as an adjunct profession of Anatomy 
and Physiology, and Chemistry.  Since 1993, the veteran has 
been unemployed but pursuing a degree in medicine.  At that 
time, the veteran was involved in the completion of 21 
clinical rotations of 4 weeks duration.  

The report also shows that during the interview, the veteran 
described his headaches as increasing in severity and 
frequency.  He experienced 8 a month, each lasting over 12 
hours, and they were episodic and unpredictable.  The veteran 
added that he experienced headaches from once a month to a 
peak of 6 a month.  The headaches occurred over a two to five 
day period bi-weekly and caused incapacitation.  Midrin 
provided relief approximately 40 percent of the time and 
Verapamil and Imitrex reduced the frequency of attacks.  No 
other debilitating, physical, or psychological conditions 
were noted.  The counseling psychologist then noted that the 
veteran's testing, expressed interests, and previous 
vocational activity suggested that he was probably in pursuit 
of an appropriate vocational objective.  The factors also 
suggested that the veteran should be able to secure suitable 
employment consistent with his interest, ability, and 
limitations of disability with his present experience and 
training.  During the interview, the veteran stated that he 
was able to teach at junior college level because of 
increased flexibility in instructional activity.  He could 
also work as a consultant in science, education, or 
management because of his extensive experience in service and 
in the academic environment.  Suitable employment in a direct 
program development was also feasible.  

In summary, the counselor found specific impairment of 
employability because of the above-described limitations, but 
also found that the veteran had overcome the effect of 
impairment of employability through education and experience.  
The veteran's academic and professional background qualified 
him for suitable employment consistent with his interest, 
aptitude, abilities, and limitations of disability.  The 
veteran chose to become a Family Practice Physician.  While 
that was commendable, he could pursue other suitable 
objectives without additional training.  Accordingly, the 
veteran was not considered to have an employment handicap.   

Outpatient treatment reports dated from July 1995 to August 
1996 show treatment such as chemotherapy for symptoms 
associated with a splenic lesion such as pain, fatigue, mild 
nausea, and global alopecia.  The veteran also received 
treatment for cluster headaches.  Including within the 
reports is an August 1996 clinical entry, which shows that 
the veteran was doing well and was moving to Texas to start 
his residency program.  

On VA examination in August 1997, review of the veteran's 
medical history revealed a history of headaches and non-
Hodgkin's Lymphoma.  The report however noted that the 
veteran was in good remission and appeared to be in good 
condition.  The veteran describe his headaches as manifesting 
over the left-sided of the face and causing tearing and 
aching of the head for a few hours.  The headaches appeared 
over a series of days or weekly, would then resolve, and then 
reoccur within a few months or days.  After the interview, 
the examiner stated that the veteran's symptoms were 
characteristic of cluster headaches not migraine headaches; 
thus, the diagnosis of migraine headaches was incorrect.  The 
examiner also documented findings, which were essentially 
normal, demonstrated on neurological examination, and record 
a diagnosis of cluster headache moderately severe, currently 
in remission.  

On an October 1997 Counseling Record-Narrative Report, after 
reviewing the veteran's claims folder, including his medical 
records, and consultation with the veteran, a counseling 
psychologist noted that the veteran stated that he was 
progressing well and expected to complete his clinical 
rotation on schedule.  The veteran acknowledged missing 
approximately one-half of a day of rotations twice a month 
because of headaches, but indicated that the disability had 
not interfered with his residency program.  The veteran 
stated that Imitrex provided relief, but expressed concerns 
that the medication would ultimately fail and precipitate 
unregulated episodes.  Regarding cancer, the veteran stated 
that he was in remission and it too did not interfere with 
the residency program.  The counselor then noted that review 
of the medical record supported the original determination 
which found that the veteran's education and experience 
qualified him for suitable employment consistent with 
aptitude, interest, and limitations of disability.  
Entitlement to Chapter 31 benefits was not warranted.  

Analysis

After reviewing the veteran's claims folder, the Board finds 
that the evidence of record does not show that the veteran 
has overcome any impairment of employability and as such, 
does not have an employment handicap.  There is no competent 
evidence demonstrating that the veteran has impairment of 
employability caused by his service-connected disabilities, 
educational background, or attitude towards others.  The 
veteran has not had substantial periods of unemployment, an 
unstable work history, or significant impairment in his 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests.  The 
evidence shows that after service, from 1989 to 1993 the 
veteran taught secondary education science and math and 
worked as an adjunct professor of Anatomy and Physiology and 
Chemistry.  Since resigning from teaching in 1993, the 
veteran has pursued a degree in medicine and is currently in 
a residency program.  Despite the symptoms manifested by the 
veteran's headaches disability and history of non-Hodgkin's 
Lymphoma disease, the record is devoid of any evidence 
demonstrating that either the service-connected disability or 
nonservice-connected disability interferes with employment or 
demonstrating that he was terminated because of deficiencies 
in education and training or because of a negative attitude 
towards others.  The record shows that the veteran is 
qualified for suitable employment consistent with his 
abilities, aptitudes, and interests but has chosen not to 
obtain employment consistent with his abilities, aptitudes, 
and interests for reasons within his control, that is, he has 
chosen to pursue a degree in medicine.  Thus, the Board finds 
that the veteran has overcome any employment handicap present 
and an employment handicap does not exist.  
38 C.F.R. § 21.51(f).

Again, there is no evidence of record suggesting that the 
veteran was denied employment due to any disability, lack of 
educational training, or as a result of an employer's 
negative attitudes towards him because of his service-
connected and non-service-connected disabilities.  The 
October 1997 Counseling Record-Narrative Report shows that 
although the veteran experiences symptoms associated with his 
headaches disability, his service-connected headaches 
disability and nonservice-connected non-Hodgkin's Lymphoma 
disease do not interfere with his residency program.  Also, 
the veteran's education and training have not been shown to 
be deficient for any employment purposes.  The veteran has a 
Bachelor's of Science degree in Chemistry and a Master's of 
Science degree in Systems Management.  His educational 
achievements provide him with the requisite educational 
background to obtain suitable employment.  Considering the 
foregoing, the record indicates that because the veteran 
wants to pursue a career in medicine, he has not sought to 
obtain subsequent employment consistent with his abilities, 
aptitudes, and interests.  Accordingly, the Board finds that 
the veteran has overcome any impairment of employability and 
an employment handicap does not exist.

In addition, with regard to the veteran's contentions, which 
essentially maintain that he enrolled in medical school 
because he could not retain employment as a teacher and in 
order to obtain a self-employment career, the Board stresses 
that the record fails to show that any of the veteran's 
disabilities has caused and/or causes substantial periods of 
unemployment, an unstable work history, or significant 
impairment in his ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  The record shows that the veteran's headaches are 
well-controlled with Midrin and Imitrex and that his cancer 
is in remission.  As detailed in the 1997 Counseling Record-
Narrative Report, even with occasional half day absences 
because of headaches, the veteran's disabilities have not 
interfered with his residency program.  Further, evidence 
indicative of significant impairment with the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests, or 
indicative of the presence of a mental disorder or a pattern 
of maladaptive behavior is not present.  The veteran obtains 
relief from his headaches disability through prescribed 
medication and his cancer is in remission.  He can easily 
gather and synthesize information and infer information and 
conclusions from on-the-job situations, and, moreover, he has 
received a medical degree and is currently completing his 
residency program without complication.

Considering the foregoing, the Board finds that the evidence 
of record does not show that the veteran has an employment 
handicap.  The record shows that the veteran's employability 
is not impaired and that he is qualified for suitable 
employment but has not obtained or maintained such employment 
for reasons within his control.  Thus, entitlement to 
benefits under the provisions of Chapter 31, Title 38, United 
States Code is denied. 


ORDER

The veteran does not have an employment handicap for the 
purposes of entitlement to Vocational Rehabilitation Program, 
Chapter 31 Benefits; thus, his appeal is denied.

		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -


